Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3, 4, 6, 8, 10, 11, 13, 20, 23, 25 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11 of U.S. Patent No. 11,375,504 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are substantially similar to the corresponding claims of the reference application.

Regarding claim 1, US patent No. 11,375,504 B2 teaches a method for indicating period information of a common control resource set (CORESET) of remaining key system information (RMSI), applied to a base station (see claim 1, preamble), the method comprising: adding indication information to a physical broadcast channel (PBCH) of a synchronous broadcast block (SSB) (see claim 1, limitation 1), wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 1, limitation, 3, 6 and 7); and sending the SSB carrying the indication information to user equipment (UE) in a beam scanning manner (see claim 1, last limitation i.e. limitation 9).
 Regarding claim 3, US patent No. 11,375,504 B2 further teaches the method of claim 1, wherein the first indication information occupies one bit or two bits (see claim 1, limitation 8).
Regarding claim 4, US patent No. 11,375,504 B2 teaches a method for searching for a common control resource set (CORESET) of remaining key system information (RMSI), applied to user equipment (UE) (see claim 4, preamble), the method comprising: receiving a synchronous broadcast block (SSB) carrying indication information from a base station (see claim 4, limitation 1), wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 4, limitations 3, 6 and 7); obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information (see claim 4, limitations 6, 7 and 9); and searching for the CORESET of the RMSI in the half radio frame where the CORESET of the RMSI is located (see claim 4, last limitation i.e. limitation 9). 
Regarding claim 6, US patent No. 11,375,504 B2 further teaches the
method of claim 4, wherein the first indication information occupies one bit or two bits (see claim 4, limitation 8).
	Regarding claim 8, US patent No. 11,375,504 B2 teaches a base station (see claim 8, preamble), comprising: a processor (see claim 8, limitation 1); and a memory storing instructions executable by the processor (see claim 8, limitation 2); wherein the processor is configured to perform the method of claim 1 (see claim 8, limitations 4, 6, 9, 10 & last limitation i.e. limitation 12 (which are similar to the limitations of above claim 1)).
Regarding claim 10, US patent No. 11,375,504 B2 further teaches the base station of claim 8, wherein the first indication information occupies one bit or two bits (see claim 8, limitation 11).
Regarding claim 11, US patent No. 11,375,504 B2 teaches User equipment (UE) (see claim 11, preamble), comprising: a processor (see claim 11, limitation 1); and a memory storing instructions executable by the processor (see claim 11, limitation 2); wherein the processor is configured to: receive a synchronous broadcast block (SSB) carrying indication information from a base station (see claim 11, limitation 4), wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located (see claim 11, limitations 6, 9 and 10); obtain the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB (see claim 11, limitations 9, 10 and 12); and search for the CORESET of the RMSI in the half radio frame where the CORESET of the RMSI is located (see claim 11, last limitation i.e. limitation 12).
Regarding claim 13, US patent No. 11,375,504 B2 further teaches the UE of claim 11, wherein the first indication information occupies one bit or two bits (see claim 11, limitation 11).
Regarding claim 20, US patent No. 11,375,504 B2 further teaches the method of claim 1, wherein the first indication information consists of one bit (see claim 1, limitation 8).
Regarding claim 23, US patent No. 11,375,504 B2 further teaches the method of claim 4, wherein the first indication information consists of one bit (see claim 4, limitation 8).
Regarding claim 25, US patent No. 11,375,504 B2 further teaches the
base station of claim 8, wherein the first indication information consists of one bit (see claim 8, limitation 11).
Regarding claim 27, US patent No. 11,375,504 B2 further teaches the
UE of claim 11, wherein the first indication information consists of one bit (see claim 11, limitation 11).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 6, 8, 10, 11, 13, 20, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Pub. No: 2019/0089474 A1) in view of ZTE (“Remaining details of RMSI”, 3GPP TSG RAN WG1 Meeting NR#3, R1-1715378, dated Sept, 2017).
Regarding claim 1, Ly et al. teach a method for indicating period information of a common control resource set (CORESET) of remaining key system information (RMSI), applied to a base station (see Abstract and Fig.11 for base station & para [0100]), the method comprising: adding indication information to a physical broadcast channel (PBCH) of a synchronous broadcast block (SSB), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein base station 105-b identifying an SS block including synchronization signals and a PBCH to transmit to one or more UEs (including UE 115-b), is mentioned and also the BS transmitting the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset, is mentioned and also see para [0071]); and sending the SSB carrying the indication information to user equipment (UE) in a beam scanning manner (see Fig.6 and para [0069] wherein base station 105-b transmitting the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset, is mentioned and also see paragraphs [0054] & [0130]). 
Ly et al. teach the above method comprising wherein the indication information comprises first indication information as mentioned above, but Ly et al. is silent in teaching the above method comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located.
However, ZTE teaches a method (see page 1, Introduction) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned, also see page 5, Fig.6, under option 4, wherein association/relationship between CORESET of RMSI and corresponding SS block in different slots/half radio frames, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located, disclosed by ZTE in order to provide an effective mechanism for efficient delivery of remaining minimum system information  (RMST), including the structure and CORESET configuration of RMSl and also providing efficient multiplexing between RMSl and SS blocks and association between RMSI and SS  blocks in wireless communication system.
Regarding claim 3, Ly et al. and ZTE together teach the method of claim 1.
Ly et al. further teach the method of claim 1, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claim 4, Ly et al. teach a method for searching for a common control resource set (CORESET) of remaining key system information (RMSI), applied to user equipment (UE) (see Abstract and Fig.7 for terminal), the method comprising: receiving a synchronous broadcast block (SSB) carrying indication information from a base station (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from the base station 105-b, is mentioned & also base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned and also see para [0071]), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication/first indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned); and searching for the CORESET of the RMSI in a half radio frame where the CORESET of the RMSI is located (see para [0071] wherein UE 115-b identifying/searching, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating that the coreset is adjacent to the SS block, is mentioned and also see para [0059]). 
Ly et al. is silent in teaching the above method comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information.
However, ZTE teaches a method (see page 1, Introduction) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned, also see page 5, Fig.6, under option 4, wherein association/relationship between CORESET of RMSI and corresponding SS block in different slots/half radio frames, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI) and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located and also to include obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information, disclosed by ZTE in order to provide an effective mechanism for efficient delivery of remaining minimum system information  (RMST), including the structure and CORESET configuration of RMSl and also providing efficient multiplexing between RMSl and SS blocks and association between RMSI and SS  blocks in wireless communication system.
Regarding claim 6, Ly et al. and ZTE together teach the method of claim 4.
Ly et al. further teach the method of claim 4, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claim 8, Ly et al. teach a base station (see Abstract and Fig.11 for base station & para [0100]), comprising: a processor (see Fig.11 and para [0100] wherein base station including processor, is mentioned); and a memory storing instructions executable by the processor (see Fig.11, block 1115 and para [0100]); wherein the processor is configured to perform the method of claim 1 (see the above combined rejection of claim 1 of Ly et al. and ZTE together). 
Regarding claim 10, Ly et al. and ZTE together teach the base station of claim 8.
Ly et al. further teach the base station of claim 8, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
	Regarding claim 11, Ly et al. teach User equipment (UE) (see Abstract and Fig.7 for UE ), comprising: a processor (see Fig. 7 and para [0074] wherein UE 705 including processor, is mentioned); and a memory storing instructions executable by the processor (see Fig.7, block 715 and para [0074]); wherein the processor is configured to: receive a synchronous broadcast block (SSB) carrying indication information from a base station (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from base station 105-b, is mentioned & also the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned and also see para [0071]), wherein the indication information comprises first indication information (see Fig.6 and para [0069] wherein the base station 105-b transmitting the SS block including the synchronization signals and the PBCH to UE 115-b and the PBCH including a coreset configuration indication which indicates a configuration of the coreset and a multiplexing indication/first indication which indicates whether the coreset and the SS block being time division multiplexed, is mentioned); and search for a CORESET of RMSI in a half radio frame where the CORESET of the RMSI is located (see para [0071] wherein UE 115-b identifying/searching, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating that the coreset is adjacent to the SS block, is mentioned and also see para [0059]).
 	Ly et al. is silent in teaching the above user equipment comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB.
	However, ZTE teaches a user equipment (see page 1, Introduction and also page 6, under section 4, 1st para) comprising wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned, also see page 5, Fig.6, under option 4, wherein association/relationship between CORESET of RMSI and corresponding SS block in different slots/half radio frames, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI) and obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also time domain position for the RMSI block & SS block is mentioned also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above user equipment of Ly et al. to have the indication information comprising first indication information configured to indicate a positional relationship between a half radio frame where a common control resource set (CORESET) of remaining key system information (RMSI) corresponding to the SSB is located and a half radio frame where the SSB is located and also to include obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information that is carried in the SSB, disclosed by ZTE in order to provide an effective mechanism for efficient delivery of remaining minimum system information  (RMST), including the structure and CORESET configuration of RMSl and also providing efficient multiplexing between RMSl and SS blocks and association between RMSI and SS  blocks in wireless communication system.
	Regarding claim 13, Ly et al. and ZTE together teach the UE of claim 11.
Ly et al. further teach the UE of claim 11, wherein the first indication information occupies one bit or two bits (see para 0013] wherein the multiplexing indication & the relative position indication being combined as a multi-bit indicator (that includes two bits) in the PBCH, is mentioned and also see para [0071] wherein the multi-bit indicator being mentioned as a two-bit indicator). 
Regarding claims 20 and 25, Ly et al. and ZTE together teach the method/base station of  claims 1 and 8 respectively.
ZTE further teaches the method/base station of claims 1/8, wherein the first indication information consists of one bit (see page 10, under CORESET time domain location within RMSI block section, wherein 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block, is mentioned and also see page 8, Table 1) (and the same motivation is maintained as in claims 1 and 8).
Regarding claims 23 and 27, Ly et al. and ZTE together teach the method/UE of  claims 4 and 11 respectively.
ZTE further teaches the method/UE of claims 4/11, wherein the first indication information consists of one bit (see page 10, under CORESET time domain location within RMSI block section, wherein 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block, is mentioned and also see page 8, Table 1) (and the same motivation is maintained as in claims 4 and 11).
6.	Claims 7, 14, 19, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Pub. No: 2019/0089474 A1) in view of ZTE (“Remaining details of RMSI”, 3GPP TSG RAN WG1 Meeting NR#3, R1-1715378, dated Sept, 2017) and further in view of Gao et al. (US Pub. No: 2020/0178253 A1).
	Regarding claims 19, 22 and 26, Ly et al. and ZTE together teach the method/UE of claims 1, 4 and 11 respectively.
 Ly et al. and ZTE together yet are silent in teaching the method/UE of claims 1, 4 and 11, wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB. 
However, Gao et al. teach a method/UE (see Abstract and Figures 4 & 9C) comprising wherein the indication information further comprises second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB (see Fig. 4 and para [0115] wherein the association relationship between the PBCH period or the SS block burst set period and the RMSI period (that includes RMSI CORESET period) being further be sent by the network device/BS to the terminal device/UE, is mentioned, also see para [0120] wherein the RMSI period being related to the PBCH period, is mentioned & also see paragraphs [0122] & [0123] wherein the RMSI period (that includes RMSI CORESET period) being N times the SS block burst set period or the PBCH period, where N is greater than 0, N=2.sup.n, and n is an integer, is mentioned and also see Fig.9C & para [0234] wherein RMSI CORESET period location being shown).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/UE of Ly et al. and ZTE to have the indication information further comprising second indication information configured to indicate a magnitude relationship between a value of a period of the CORESET of the RMSI and a value of a period of the SSB, disclosed by Gao et al. in order to provide an effective mechanism for flexibly scheduling the overheads of the broadcast information transmission and also for effectively obtaining the MSI using the optimum RMSI period for user terminals in the wireless communication system. 
Regarding claims 7 and 14, Ly et al., ZTE and together Gao et al. all together teach the method/UE of claims 22 and 26 respectively.
Gao et al. further teach the method/UE of claims 22 and 26, wherein the method comprises/wherein the processor is further configured to: before obtaining the half radio frame where the CORESET of the RMSI is located according to the half radio frame where the SSB is located and the first indication information, obtaining/obtain the value of the period of the CORESET of the RMSI according to the value of period of the SSB and the second indication information (see para [0012] wherein an association relationship between X and the PBCH period is defined, where X is a period in which the repeated RMSI is to be transmitted in one TTI, so that when the terminal device learns of the PBCH period and the TTI period, the terminal device may further learn of a broadcast period of the RMSI based on the association relationship, so that the terminal device obtain the RMSI, is mentioned and also see paragraphs [0115], [0120] and [0125]) (and the same motivation is maintained as in claims 22 & 26). 
Allowable Subject Matter
7.	Claims 21, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed on 07/12/2022 have been fully considered but they are not persuasive. 
9.	Applicant’s arguments in page 7, regarding double patenting rejection of independent claims 1, 4 and 11 based on the 16/862,544 Application/ U.S. Patent No: 11,382,069 are persuasive and overcome the double patenting rejection of independent claims 1, 4 and 11 based on the 16/862,544 Application/U.S. Patent No: 11,382,069 and hence the double patenting rejection of independent claims 1, 4 and 11 is withdrawn.
10.	In pages 8-9 of Applicant’s Remarks, regarding independent claims 1, 4 and 11, Applicant mainly mentions that claims 1, 4 and 11 do recite first indication information which is configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located and the cited text of ZTE  does not mention any indication of a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located.
However, the Examiner respectfully disagrees to the above statements of the Applicant, as ZTE clearly teaches wherein the indication information comprises first indication information configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located (see page 10, under section ‘Association between SS block and RMSI block’ 2nd para, wherein gNB selecting multiplexing mode/indication to UE, is mentioned and also indication of time domain position of the start position for the RMSI block & corresponding SS block is mentioned, also see page 10, under section ‘CORESET time domain location within RMSI block’, 1 bit can be used to indicate two configurations of the start position of CORESET within the RMSI block, is mentioned, also see page 10, under section ‘CORESET Duration’ wherein the CORESET time duration being 1-2 OFDM symbols with slot-based scheduling (that can include in half radio frame), is mentioned, also see page 5, Fig.6, under option 4, wherein association/relationship between CORESET of RMSI and corresponding SS block in different slots/half radio frames, is mentioned and also see pages 6-7, section 4 i.e. Association between SS block and RMSI) and as per broadest reasonable interpretation (BRI) of claim limitation, the above teaching of ZTE  is clearly equivalent to having ‘first indication information which is configured to indicate a positional relationship between a half radio frame where a CORESET of RMSI corresponding to the SSB is located and a half radio frame where the SSB is located’ as the claim limitation does not recite the details/particulars of the indication of the positional relationship in the claims and thus Ly et al. and ZTE together teach all the limitations of independent claims 1, 4 and 11 as already mentioned above under Claim Rejections.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yang (US Pub. No: 2020/0045672 A1) disclose mechanism for broadcasting system information according to needs of UEs in 5th Generation (5G) New Radio (NR) system.
	Ly et al. (US Pub. No: 2019/0123992 A1) disclose techniques for RMSI PDCCH transmission and monitoring in 5th Generation (5G) New Radio (NR) system.
	Si et al. (US Pub. No: 2020/0344097 A1) disclose mechanisms for providing NR-SS burst set design and also NR RMSI CORESET configuration in MIB in an 
advanced wireless communication system.
	Harada et al. (US Pub. No: 2020/0314776 A1) disclose mechanisms relating to notifying a control channel configuration domain and/or a data allocation domain in a radio communication system that uses synchronization signal blocks.
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
	7/30/2022